UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 18, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 333-57925 Perkins & Marie Callender’s Inc. (Exact name of registrant as specified in its charter) Delaware 62-1254388 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 6075 Poplar Avenue, Suite 800, Memphis, TN (Address of principal executive offices) (Zip code) (901) 766-6400 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesRNo0 Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes0No0 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Check one: Large accelerated filer£ Accelerated filer £ Non-accelerated filerR (Do not check if a smaller reporting company) Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoR Number of shares of common stock outstanding as ofJune 4, 2010: 10,820. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Page Item 1. Financial Statements: Consolidated Statements of Operations (Unaudited) – Quarters Ended April 18, 2010 and April 19, 2009 2 Consolidated Balance Sheets – April 18, 2010 (Unaudited) and December 27, 2009 3 Consolidated Statements of Cash Flows (Unaudited) – Quarters Ended April 18, 2010 and April 19, 2009 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 31 PART II — OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Removed and Reserved 32 Item 5. Other Information 32 Item 6. Exhibits 32 SIGNATURE 33 Ex-31.1 Section 302 Certification of the CEO Ex-31.2 Section 302 Certification of the CFO Ex-32.1 Section 906 Certification of the CEO Ex-32.2 Section 906 Certification of the CFO Table of Contents PART I — FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands) Quarter Quarter Ended Ended April 18, 2010 April 19, 2009 REVENUES: Food sales $ Franchise and other revenue Total revenues COSTS AND EXPENSES: Cost of sales (excluding depreciation shown below): Food cost Labor and benefits Operating expenses General and administrative Depreciation and amortization Interest, net Asset impairments and closed store expenses Other, net ) ) Total costs and expenses Loss before income taxes ) ) Benefit from (provision for) income taxes - - Net loss ) ) Less: net earnings attributable to non-controlling interests 8 46 Net loss attributable to Perkins & Marie Callender's Inc. $ ) ) The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED BALANCE SHEETS (In thousands) April 18, December 27, ASSETS (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ Restricted cash Receivables, less allowances for doubtful accounts of $807 and $829 in 2010 and 2009, respectively Inventories Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation and amortization of $158,049 and $156,898 in 2010 and 2009, respectively INVESTMENT IN UNCONSOLIDATED PARTNERSHIP 58 50 GOODWILL INTANGIBLE ASSETS, net of accumulated amortization of $20,795 and $20,179 in 2010 and 2009, respectively OTHER ASSETS TOTAL ASSETS $ LIABILITIES AND DEFICIT CURRENT LIABILITIES: Accounts payable Accrued expenses Franchise advertising contributions Current maturities of long-term debt and capital lease obligations Total current liabilities LONG-TERM DEBT, less current maturities CAPITAL LEASE OBLIGATIONS, less current maturities DEFERRED RENT OTHER LIABILITIES DEFERRED INCOME TAXES DEFICIT: Common stock, $.01 par value; 100,000 shares authorized; 10,820 issued and outstanding 1 1 Additional paid-in capital Accumulated other comprehensive income 57 45 Accumulated deficit ) ) Total PMCI stockholder's deficit ) ) Non-controlling interests Total deficit ) ) TOTAL LIABILITIES AND DEFICIT $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents PERKINS & MARIE CALLENDER’S INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Quarter Quarter Ended Ended April 18, 2010 April 19, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Asset impairments Amortization of debt discount Other non-cash income and expense items ) ) Loss (gain) on disposition of assets ) Equity in net (income) loss of unconsolidated partnership (8 ) 10 Net changes in operating assets and liabilities Total adjustments Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment ) ) Proceeds from sale of assets 5 Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from revolving credit facilities Repayment of revolving credit facilities ) ) Repayment of capital lease obligations ) ) Repayment of other debt (6
